—Appeals from two judgments of the County Court of Broome County (Mathews, J.), rendered May 12, 1998, convicting defendant upon his pleas of guilty of the crimes of criminal possession of a controlled substance in the fifth degree and attempted assault in the first degree.
Defendant entered pleas of guilty to the crimes of criminal possession of a controlled substance in the fifth degree and attempted assault in the first degree and was sentenced in accordance with negotiated plea agreements. Defense counsel seeks to be relieved of her assignment on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgments are, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Crew III, J. P., Peters, Spain, Graffeo and Mugglin, JJ., concur. Ordered that the judgments are affirmed, and application to be relieved of assignment granted.